Order entered March 10, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00937-CV

    RETAIL SERVICES WIS CORPORATION D/B/A PRODUCT
CONNECTIONS, NATHAN STOUT, AMANDA VILLA, AND KATHERINE
                   PALMER, Appellants

                                        V.

                         CROSSMARK, INC., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-05122-2020

                                    ORDER
                  Before Justices Schenck, Reichek, and Carlyle

      Before the Court is appellants’ November 20, 2020 renewed motion for

emergency temporary relief in which appellants request a stay of the injunction’s

mandatory device turnover provision as well as any further inspection of

appellants’ electronic devices also produced pursuant to the provision.         On

December 1, 2020, the Court granted the stay subject to consideration of appellee’s

response, if any, to the motion. Having considered appellee’s response, along with
all briefing by the parties on the issue presented by the motion, we CONTINUE

THE STAY pending final disposition of the appeal.


                                          /s/   DAVID J. SCHENCK
                                                JUSTICE